 
 
IIB 
111th CONGRESS 2d Session 
H. R. 4514 
IN THE SENATE OF THE UNITED STATES 

July 14, 2010
Received


August 5, 2010
Read twice and referred to the  Committee on Energy and Natural Resources

AN ACT 
To authorize the Secretary of the Interior to conduct a special resource study to determine the suitability and feasibility of designating the Colonel Charles Young Home in Xenia, Ohio as a unit of the National Park System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Colonel Charles Young Home Study Act. 
2.Special resource study 
(a)StudyThe Secretary of the Interior (referred to in this Act as the Secretary), in consultation with the Secretary of the Army, shall conduct a special resource study of the Colonel Charles Young Home, a National Historic Landmark in Xenia, Ohio (referred to in this Act as the Home). 
(b)ContentsIn conducting the study under subsection (a), the Secretary shall— 
(1)evaluate any architectural and archeological resources of the Home; 
(2)determine the suitability and feasibility of designating the Home as a unit of the National Park System; 
(3)consider other alternatives for preservation, protection, and interpretation of the Home by Federal, State, or local governmental entities or private and nonprofit organizations, including the use of shared management agreements with the Dayton Aviation Heritage National Historical Park or specific units of that Park, such as the Paul Laurence Dunbar Home; 
(4)consult with the Ohio Historical Society, Central State University, Wilberforce University, and other interested Federal, State, or local governmental entities, private and nonprofit organizations, or individuals; and 
(5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives considered under the study. 
(c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5). 
(d)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that contains— 
(1)the results of the study under subsection (a); and 
(2)any conclusions and recommendations of the Secretary. 
 Passed the House of Representatives July 13, 2010.Lorraine C. Miller,Clerk. 
 
